Filed 3/19/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2020 ND 57

Royce Don Carlson,                                      Plaintiff and Appellee
      v.
Jill Marie Carlson,                                 Defendant and Appellant



                                No. 20190187

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

James D. Sandsmark, Fargo, ND, for plaintiff and appellee; submitted on brief.

Ashley C. Halvorson, Fargo, ND, for defendant and appellant; submitted on
brief.
                              Carlson v. Carlson
                                No. 20190187

Per Curiam.

[¶1] Jill Carlson appealed from a district court judgment awarding Royce
Carlson primary residential responsibility and decision-making authority over
daycare/afterschool provider decisions and non-emergency medical decisions of
the parties’ minor children. Jill Carlson argues the district court’s findings on
best-interest factors a, b, d, e, f, h, j, k, and l under N.D.C.C. § 14-09-06.2 were
clearly erroneous. We retained jurisdiction under N.D.R.App.P. 35(a)(3) and
remanded with instructions that the district court make further findings on
best-interest factor j, which considers evidence of domestic violence. Carlson v.
Carlson, 2020 ND 36, 938 N.W.2d 413.

[¶2] The district court issued its additional findings, and found the evidence
did not trigger a presumption of domestic violence, and if a presumption did
apply, it was overcome by clear and convincing evidence. After reviewing the
district court’s findings on the best-interest factors, and its additional findings
on factor j, we conclude the district court’s finding that the evidence did not
trigger the presumption of domestic violence is not clearly erroneous, and we
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers




                                         2